Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Silber is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant states “The present disclosure is related to system and apparatus for providing customized or configurable control selectors” (paragraph [004]). Silber states “Unfortunately, in many instances, the pre-assigned control functionality for a given input device may not be desirable in light of a particular operator's preferences and/or expectations” (paragraph [0003]) which is reasonably pertinent to the particular problem with which the applicant was concerned.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant states the claims focus on a specific application and that Silber teaches only the broad concept of controller reassignment. The examiner points out that, while Silber does not teach gas valves specifically, Silber does teach controllers for valves. Furthermore, Silber is relied upon to modify Lee which discloses digital gas valves. The applicant additionally points to the proximity of the controls to the valves being controlled. The examiner points out that Silber is relied upon for modifying Lee. The applicant further points out that Burnier does not teach rotational positions of a control knob. The examiner points out that Burnier is relied upon for teaching multiple valve control from a single controller and that Silber is relied upon for teaching knobs which would have a rotational position. The applicant additionally argues that Silber does not teach displaying representations of the burners. The examiner points out that Silber is relied upon for modifying Lee which discloses burners.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5241463 A), hereinafter Lee, in view of Silber (US 20180142446 A1), hereinafter Silber.

Regarding claim 1-4, 6-9, 14, and 15, Lee discloses a control selector system for a cooking appliance having a plurality of burners arranged in predetermined positions on a cooktop and operated by a plurality of digital gas valves (“The valves 32 have shafts or other position indicating elements that control position encoders 33 to apply a coded signal, such as a digital signal, to the control board indicative of the position of the respective valve” column 2, line 27), the system comprising: 
a controller having a concomitant data memory (“a microcomputer 40 for example of type HMCS404C” column 2, line 46. This model of microcomputer has ROM), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the appliance (Figure 4), wherein each of the plurality of digital gas valves is operatively coupled to an output from the controller (“The reversible motors 31 are controlled by the microcomputer 40 via separate control circuits 75, the motors in turn controlling the opening positions of the valves 32” column 3, line 36); and 
a plurality of control selectors each having an electrical output operatively coupled to an input of the controller, wherein the output of each control selector is representative of a desired burner output and wherein each control selector is disposed at a predetermined position relative to the cooktop (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8); 
wherein at least one of the control selectors is configurably assigned to a specified one of the digital gas valves to control a specified one of the burners operated thereby (Left front, left rear, right front, and right rear. The control selectors could be reassigned to different valves by reassigning the inputs or outputs to/from the controller or reprogramming the controller); and
wherein the controller accepts an input from the control selectors representative of a valve position and provides an output to the assigned digital gas valves corresponding to the valve position (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8).

    PNG
    media_image1.png
    601
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    743
    media_image3.png
    Greyscale

Lee does not disclose:
wherein each control selector includes a knob;
a user interface operatively coupled to the controller;
wherein the user interface includes a display comprising an iconographic representation of the said control selectors and the said burners and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the digital gas valves; or
wherein the controller assigns each control selector to at least one digital gas valve and burner responsive to selections on the user interface, wherein each of the control selectors is further configurably reassignable by the controller in response to a different one of the digital gas valves to control a different one of the burners operated thereby.

However, Silber teaches:
wherein each control selector includes a knob (“the input devices 100 may correspond to any other suitable device(s) configured to allow the operator to provide operator inputs to the controller, such as buttons, knobs, levers, slides, and/or the like” paragraph [0029]);
a user interface operatively coupled to the controller (“a user interface presented on the display device 212” paragraph [0049]);
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves (“the controller 202 may, in one embodiment, be communicatively coupled to a display device 212. (e.g., mounted within the operator's cab 18) that may be configured to display the assignment data for each valve 208a, 208b, 208c 208d. In such an embodiment, the operator may navigate through a user interface presented on the display device 212 to allow the color and input device assignment date for the valves 208a, 208b, 208c 208d to be displayed on the device 212, Moreover, in one embodiment, the display device 212 may include a touch screen for providing operator inputs. As such, the operator may provide inputs for adjusting the color and/or input device assignments for the valves 208a, 208b, 208c 208d by simply touching the display device 212” paragraph [0049]); and
wherein the controller assigns each control selector to at least one valve responsive to selections on the user interface, wherein each of the control selectors is further configurably reassignable by the controller in response to a different one of the valves to control a different one of the devices operated thereby (“the controller 202 may also be configured to adjust the input device assignments for the various controllable components 208 based on inputs provided by the operator. For example, given the positioning of the input devices 100 within the cab 18 relative to the operator and/or the frequency of use of each input device 100, the operator may prefer that the first input device 100a be used to control the operation of the third valve 208c and the third input device 100c be used to control the operation of the first valve 208a, with the second and fourth input devices 100b, 100d being maintained for use in controlling the operation of the second and fourth valves 208b, 208d, respectively. In such instance, the operator may instruct the controller 202 to reassign the relevant input devices 100a, 100c so that each valve 208a, 208c is matched to the desired input device. The controller 202 may then adjust the input device assignments stored within its memory 206 for the various valves, as necessary, to match the operator-selected preferences” paragraph [0046]).

    PNG
    media_image4.png
    514
    726
    media_image4.png
    Greyscale

In view of Silber’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein each control selector includes a knob;
a user interface operatively coupled to the controller;
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves; and
wherein the controller assigns each control selector to at least one valve responsive to selections on the user interface, wherein each of the control selectors is further configurably reassignable by the controller in response to a different one of the valves to control a different one of the devices operated thereby as is taught in Silber, in the system disclosed by Lee.
One would have been motivated to include:
wherein each control selector includes a knob;
a user interface operatively coupled to the controller;
wherein the user interface having includes a display comprising an iconographic representation of the said control selectors and the said valves and suitable programming instructions for assigning each of the said plurality of control selectors to a specific one of the valves; and
wherein the controller assigns each control selector to at least one valve responsive to selections on the user interface, wherein each of the control selectors is further configurably reassignable by the controller in response to a different one of the valves to control a different one of the devices operated thereby Silber states “Unfortunately, in many instances, the pre-assigned control functionality for a given input device may not be desirable in light of a particular operator's preferences and/or expectations” (paragraph [0003]). Therefore, including the functions of Silber will improve user experience by enabling a more preferable control selector arrangement. One would have likewise been motivated to include the knobs taught by Silber because the substitution of one known element (the buttons of Lee) for another (the knobs of Silber) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the knobs taught in Silber would have yielded predictable results, namely, a selector for controlling a valve position Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 5, Lee, as modified by Silber, discloses the system of claim 2 wherein the controller disables all control selector assignments in response to selections on the user interface, thereby disabling operation of all of the gas valves (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claim 12, Lee, as modified by Silber, discloses the system of claim 6 wherein the user interface is operable to assign no control selectors are assigned to the digital gas valves (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons, such as disabling the appliance so that it cannot be used by small children” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claim 13, Lee, as modified by Silber, discloses the system of claim 6 wherein the controller is configured to position all of the said digital gas valves in a closed position prior to assigning a specified control selector to a specific digital gas valve (“A master switch is provided for enabling the operator to turn off all gas in the event of an emergency or for other reasons, such as disabling the appliance so that it cannot be used by small children” column 1, line 29. Off effectively disables all control selector assignments).

Regarding claims 21-25, Lee discloses the cooking appliance, comprising: 
a plurality of gas cooktop burners arranged in predetermined positions on a cooktop (“a range top 11 with four burners 12” column 1, line 66) having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (“The valves 32 have shafts or other position indicating elements that control position encoders 33 to apply a coded signal, such as a digital signal, to the control board indicative of the position of the respective valve” column 2, line 27), the plurality of gas cooktop burners including first and second gas cooktop burners (Figure 1); 
a plurality of control selectors disposed at predetermined positions relative to the cooktop and configured to control heat levels of the plurality of gas cooktop burners, the plurality of control selectors including first and second control selectors, the first control selector assigned to the first gas cooktop burner and the second control selector assigned to the second gas cooktop burner (“Each of the top burners 12 is provided with a separate touch keypad section in the control panel. As illustrated more clearly is FIG. 2, which shows the control panel 13 portion for the right front and right rear burners, each burner has associated therewith an ON/OFF keypad 20, a LITE keypad 21 for turning the respective igniter on or off, an INCREASE keypad 22, for example showing an upwardly directed arrow, for increasing the gas flow, and a DECREASE keypad 23, for example showing a downwardly directed arrow, for decreasing the gas flow” column 2, line 8); 
a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors, including by controlling the digital gas valve for the first gas cooktop burner in response to user input directed to the first control selector and controlling the second gas cooktop burner in response to user input directed to the second control selector (“a microcomputer 40 for example of type HMCS404C” column 2, line 46); and 
a plurality of status displays respectively associated with the plurality of control selectors, wherein the controller is configured to control each status display to indicate to which among the plurality of gas cooktop burners each associated control selector is currently assigned (“Port 44 of the microcomputer is coupled to control the valve position indicators 15, which may be bar displays, so that each indicator displays a bar of length corresponding to the gas flow of the respective burner” column 2, line 51).

Lee does not disclose:
each control selector comprises a knob;
wherein the controller is further configured to configurably reassign the first control selector to the second gas cooktop burner and the second control selector to the first gas cooktop burner in response to user input and thereafter control the digital gas valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first gas cooktop burner in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the gas cooktop burner to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the gas cooktop burner to which the associated control selector is currently assigned; 
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second gas cooktop burner and the second control selector to the first gas cooktop burner in response to user input directed to the user interface.

However, Silber teaches:
each control selector comprises a knob (“the input devices 100 may correspond to any other suitable device(s) configured to allow the operator to provide operator inputs to the controller, such as buttons, knobs, levers, slides, and/or the like” paragraph [0029]);
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector (“the controller 202 may also be configured to adjust the input device assignments for the various controllable components 208 based on inputs provided by the operator. For example, given the positioning of the input devices 100 within the cab 18 relative to the operator and/or the frequency of use of each input device 100, the operator may prefer that the first input device 100a be used to control the operation of the third valve 208c and the third input device 100c be used to control the operation of the first valve 208a, with the second and fourth input devices 100b, 100d being maintained for use in controlling the operation of the second and fourth valves 208b, 208d, respectively. In such instance, the operator may instruct the controller 202 to reassign the relevant input devices 100a, 100c so that each valve 208a, 208c is matched to the desired input device. The controller 202 may then adjust the input device assignments stored within its memory 206 for the various valves, as necessary, to match the operator-selected preferences” paragraph [0046]); 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned (“The controller may also be configured to transmit a control signal to each input device that causes the light source of each input device to produce colored light, wherein a specific color of the colored light produced by the light source of each input device provides a visual indicator of the input device assignment for each of the valves” paragraph [0008]); 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned (“the controller 202 may, in one embodiment, be communicatively coupled to a display device 212. (e.g., mounted within the operator's cab 18) that may be configured to display the assignment data for each valve 208a, 208b, 208c 208d. In such an embodiment, the operator may navigate through a user interface presented on the display device 212 to allow the color and input device assignment date for the valves 208a, 208b, 208c 208d to be displayed on the device 212” paragraph [0049]); and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface (“in one embodiment, the display device 212 may include a touch screen for providing operator inputs. As such, the operator may provide inputs for adjusting the color and/or input device assignments for the valves 208a, 208b, 208c 208d by simply touching the display device 212” paragraph [0049]).

In view of Silber’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
each control selector comprises a knob;
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned; and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface as is taught in Silber, in the system disclosed by Lee.
One would have been motivated to include:
each control selector comprises a knob;
wherein the controller is further configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input and thereafter control the valve for the second gas cooktop burner in response to user input directed to the first control selector and control the first valve in response to user input directed to the second control selector; 
wherein each of the plurality of status displays includes a plurality of lights arranged in a pattern representative of an arrangement of the valves, and wherein the controller is configured to control each status display to illuminate a light among the plurality of lights in the associated status display that represents the valve to which the associated control selector is currently assigned; 
wherein each of the plurality of status displays includes a display screen, and wherein the controller is configured to control each status display to display a graphical indication that represents the valve to which the associated control selector is currently assigned; and
a user interface, wherein the controller is configured to configurably reassign the first control selector to the second valve and the second control selector to the first valve in response to user input directed to the user interface because Silber states “Unfortunately, in many instances, the pre-assigned control functionality for a given input device may not be desirable in light of a particular operator's preferences and/or expectations” (paragraph [0003]). Therefore, including the functions of Silber will improve user experience by enabling a more preferable control selector arrangement. One would have likewise been motivated to include the knobs taught by Silber because the substitution of one known element (the buttons of Lee) for another (the knobs of Silber) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the knobs taught in Silber would have yielded predictable results, namely, a selector for controlling a valve position Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Silber, and further in view of Burnier (US 20200392700 A1), hereinafter Burnier.

Regarding claims 10 and 11, Lee, as modified by Silber, discloses the system of claim 6 wherein the user interface is operable to assign a first one of the plurality of control selectors to a single one of the plurality of digital gas valves (As taught by Silber). 

Lee, as modified by Silber, does not disclose: 
wherein the user interface is operable to thereafter reassign the first control selector to multiple digital gas valves of the plurality of gas valves, wherein the controller prior to reassignment of the first control selector to the multiple digital gas valves accepts a first input from the first control selector representative of a first rotational position of the first control selector and provides an output to the single digital gas valve corresponding to the first rotational position of the first control selector, and wherein the controller after reassignment of the first control selector to the multiple digital gas valves accepts a second input from the first control selector representative of the first rotational position of the first control selector and provides a plurality of outputs to the plurality of digital gas valves corresponding to the first rotational position of the first control selector; or 
wherein the multiple digital gas valves are different from the single one of the plurality of gas valves.

However, Burnier teaches:
wherein the user interface is operable to thereafter reassign the first control selector to multiple valves of the plurality of valves (“If a user considers for instance an initial configuration of the control valves 2 and controllers 3 as already described in reference to FIG. 2, then the user can operate the setting button 5 for instance to assign two to six of the control valves 2 to the same controller 3” paragraph [0091]), wherein the controller prior to reassignment of the first control selector to the multiple valves accepts a first input from the first control selector representative of a first position of the first control selector and provides an output to the single digital gas valve corresponding to the first position of the first control selector (Figure 2), and wherein the controller after reassignment of the first control selector to the multiple valves accepts a second input from the first control selector representative of the first position of the first control selector and provides a plurality of outputs to the plurality of valves corresponding to the first position of the first control selector (Figure 7); and 
wherein the multiple valves are different from the single one of the plurality of valves (Figure 7 shows a configuration wherein control selector 3a is assigned to valves 2a, 2b, 2c, and 2d which are different from the configuration of figure 2 wherein control selector 3a is assigned to only valve 2a).

    PNG
    media_image5.png
    371
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    358
    506
    media_image6.png
    Greyscale

In view of Burnier’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the user interface is operable to thereafter reassign the first control selector to multiple valves of the plurality of valves, wherein the controller prior to reassignment of the first control selector to the multiple valves accepts a first input from the first control selector representative of a first position of the first control selector and provides an output to the single digital gas valve corresponding to the first position of the first control selector, and wherein the controller after reassignment of the first control selector to the multiple valves accepts a second input from the first control selector representative of the first position of the first control selector and provides a plurality of outputs to the plurality of valves corresponding to the first position of the first control selector; and 
wherein the multiple valves are different from the single one of the plurality of valves as is taught in Burnier, in the system as presently modified.
One would have been motivated to include: 
wherein the user interface is operable to thereafter reassign the first control selector to multiple valves of the plurality of valves, wherein the controller prior to reassignment of the first control selector to the multiple valves accepts a first input from the first control selector representative of a first position of the first control selector and provides an output to the single digital gas valve corresponding to the first position of the first control selector, and wherein the controller after reassignment of the first control selector to the multiple valves accepts a second input from the first control selector representative of the first position of the first control selector and provides a plurality of outputs to the plurality of valves corresponding to the first position of the first control selector; and 
wherein the multiple valves are different from the single one of the plurality of valves because Burnier states “This example of function of the setting button 5 is advantageous for instance in cases where multiple control valves 2 have to be operated simultaneously. Enabling a user to control them simultaneously with a single controller 3 thereby significantly simplifies such operations, rather than having to manually operate multiple controllers 3 at the same time, which would lead to risks of either damaging the equipment associated to the control valves, or reducing the quality of the operations made” (paragraph [0095]). Therefore, including the feature of Burnier will simplify operation and improve quality of the of the operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staebler (US 20020190057 A1) “To operate the left rear burner designated by indicia 28, the user may actuate a switch 32 by touching the left indicia 28” paragraph [0021]

    PNG
    media_image7.png
    582
    596
    media_image7.png
    Greyscale

Alexander (US 20170292712 A1) “a user can first operate an on-off button 50 for activating/deactivating the user interface 20 or the appliance generally 10, or even for activating/deactivating a particular heating element, and can then select the particular heating element he wishes to control via the buttons 52 (shown as 52a, 52b, 52c). A similar operation can be done for operating the oven cavity 13 via oven buttons 56 (shown as 56a, 56b, 56c, 56d). A user can slide a finger 34 in a linear motion 35 (up/down) or circular motion (clockwise or counterclockwise) along the touch sensor array 32 (as appropriate) to provide an input to the touch sensor controller 22. The input can provide a magnitude or level setting to the controller 22” paragraph [0032]

    PNG
    media_image8.png
    667
    480
    media_image8.png
    Greyscale

Woytowitz (US 20200245574 A1) “In some embodiments, a user can reassign the association of valve transceiver unit 256 by repeating the assignment procedure” paragraph [0108]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799